EXECUTION VERSION
 
 
ESCROW AGREEMENT


This Escrow Agreement dated this [__] day of November 2010 (the “Escrow
Agreement”), is entered into by and among Neostem Inc., a Delaware Corporation
(“Neostem”), JGB Management Inc., a Delaware Corporation, as agent (“Agent,” and
together with Neostem, the “Parties,” and each individually, a “Party”) for the
purchasers under that certain Securities Purchase Agreement dated as of November
16, 2010 (the “Purchase Agreement”) among Neostem and the purchasers party
thereto (the “Purchasers”), and Wells Fargo Bank, National Association, as
escrow agent (“Escrow Agent”).


RECITALS


A.           Neostem and the Purchasers have entered into Purchase Agreement
pursuant to which Neostem has agreed to sell, and the Purchasers have agreed to
purchase, Senior Convertible Preferred Stock, Common Stock and Warrants (the
“Securities”) to be issued pursuant to the Certificate of Designations of the
Powers, Preferences and Relative, Participating, Optional and Other Special
Rights of Preferred Stock and Qualifications, Limitations and Restrictions
Thereof of 7% Senior Convertible Preferred Stock for Neostem, Inc. dated
November 16, 2010 (the “Certificate of Designations”) for consideration of
$10,000,000 (the “Purchase Price”).  Capitalized terms used herein that are not
defined shall have the meanings given to them in the Certificate of
Designations.


B.           The Purchase Agreement requires that twenty-five per cent of the
Purchase Price (the “Escrowed Amount”) be deposited into escrow to secure
certain payment obligations of Neostem to the Purchasers under the Certificate
of Designations;


C.           The Parties agree to place the Escrowed Amount in escrow and the
Escrow Agent agrees to hold and distribute such funds in accordance with the
terms of this Escrow Agreement.


In consideration of the promises and agreements of the Parties and for other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Parties and the Escrow Agent agree as follows:


ARTICLE 1
ESCROW DEPOSIT


Section 1.1.  Receipt of Escrow Property. Upon execution hereof, Agent shall
deliver to the Escrow Agent the amount of $2,500,000 (the “Escrow Property”) in
immediately available funds.  Neostem may, from time to time, as obligated under
the Certificate of Designations, deposit additional funds into the escrow, which
funds will become “Escrow Property.”
 
 
1

--------------------------------------------------------------------------------

 
 
EXECUTION VERSION
 
 
Section 1.2.  Investments.


(a)           The Escrow Agent is authorized and directed to deposit, transfer,
hold and invest the Escrow Property and any investment income thereon as set
forth in Exhibit A hereto, or as set forth in any subsequent written instruction
signed by the Parties.  Any investment earnings and income on the Escrow
Property shall become part of the Escrow Property, and shall be disbursed in
accordance with Section 1.3 or Section 1.5 of this Escrow Agreement.


(b)           The Escrow Agent is hereby authorized and directed to sell or
redeem any such investments as it deems necessary to make any payments or
distributions required under this Escrow Agreement.  The Escrow Agent shall have
no responsibility or liability for any loss which may result from any investment
or sale of investment made pursuant to this Escrow Agreement; provided that the
Escrow Agent has invested the Escrow Property in accordance with Exhibit A.  The
Escrow Agent is hereby authorized, in making or disposing of any investment
permitted by this Escrow Agreement, to deal with itself (in its individual
capacity) or with any one or more of its affiliates, whether it or any such
affiliate is acting as agent of the Escrow Agent or for any third person or
dealing as principal for its own account.  The Parties acknowledge that the
Escrow Agent is not providing investment supervision, recommendations, or
advice.


Section 1.3.  Disbursements.


(a) Subject to subsection (d) below, Escrow Agent shall hold the Escrowed
Property and all interest accrued thereon and shall dispose of the same only in
accordance with the following provisions:


(i) upon receipt of a written notice from the Agent stating (1) that Neostem
failed to pay when due the cash portion of the Mandatory Redemption Price under
Section 6(c) of the Certificate of Designations and/or the Stock Replacement
Payment or cash payments due under Section 6(d)(ii) of the Certificate of
Designations and (2) the dollar amount of the unpaid Mandatory Redemption Price
or Stock Replacement Payment, as appropriate, the Escrow Agent shall deliver to
the Agent, for the benefit of the Purchasers, cash equal to the lesser of the
unpaid Mandatory Redemption Price and/or Stock Replacement Payment and the
remaining balance of the Escrow Property (including any accrued interest);


(ii) upon receipt of a written notice from the Agent stating (1) that Neostem
failed to pay any amount due in cash under Section 7 of the Certificate of
Designations and (2) the amount of damages due to it under Section 7(c) of the
Certificate of Designations, the Escrow Agent shall deliver to the Agent, for
the benefit of the Purchasers, cash equal to the lesser of the damages due and
the remaining balance of the Escrow Property (including any accrued interest);
 
 
2

--------------------------------------------------------------------------------

 
 
EXECUTION VERSION
 
 
(iii)  upon receipt of a written notice from the Agent stating (1) that Neostem
failed to pay any amount due under Section 8 of the Certificate of Designations
and (2) the amount due and owing thereunder, the Escrow Agent shall deliver to
the Agent, for the benefit of the Purchasers, cash equal to the lesser of the
damages due and the remaining balance of the Escrow Property (including any
accrued interest);


(iv)  upon receipt of a written notice from the Agent stating (1) that Neostem
has an obligation to repurchase all or a portion of the Preferred Shares
pursuant to Section 9 of the Certificate of Designations, (2) that Neostem has
failed to repurchase the required portion of the Preferred Shares when required
to do so and (3) the amount due to the Purchasers, the Escrow Agent shall
deliver to the Agent, for the benefit of the Purchasers, cash equal to the
lesser of the amount due and the remaining balance of the Escrow Property
(including any accrued interest);


(v) upon receipt of a written notice from Neostem stating (1) that no amounts
are presently due and owing to the Purchasers under the Certificate of
Designations and (2) the aggregate Liquidation Preference of the outstanding
Preferred Stock as of the date of the notice (the “Liquidation Preference
Amount”) is less than the balance of the Escrow Property, the Escrow Agent shall
deliver to Neostem cash equal to the difference between the Liquidation
Preference Amount and the remaining balance of the Escrow Property (including
any accrued interest); and


(vi) upon a joint written direction signed by the Parties, the Escrow Agent
shall disburse the Escrow, or the appropriate portion thereof, in accordance
with the written direction.


(b)           Any notice given by a Party to the Escrow Agent under subsection
(a) above shall include the relevant dollar amount related to that notice and
shall also be given to the other Party simultaneously.


(c)           The Escrow Agent’s sole duty is to accept notice under subsection
(a) and shall have no duty to determine nor shall be liable to ascertain the
validity of the claims of the Agent or Neostem under subsection (a).


(d)           The Escrow Agent shall disburse any Escrow Property eight (8)
business days after receiving notice under subsection (a) unless it receives
written notice pursuant to Subsection (e) hereto, upon which subsection (e)
shall govern.


(e)           To the extent that the non-requesting Party objects in good faith
to any request for payment, such Party must deliver a written objection notice,
stating the basis for such objection, to the Escrow Agent and the other Party
within seven (7) business days after receipt of the notice requesting payment
and such objection shall be resolved in accordance with Section 3.5 hereof.
 
 
3

--------------------------------------------------------------------------------

 
 
EXECUTION VERSION

 
(f)  The Escrow Agent shall deliver the applicable portion of the Escrow
Property at the election of the Party entitled to receive the same by (i) a
good, unendorsed check of Escrow Agent payable to the order of such Party, or
(ii) a bank wire transfer to an account designated by such Party.


Section 1.4.  Income Tax Allocation and Reporting.


(a)           The Parties agree that, for tax reporting purposes, all interest
and other income from investment of the Escrow Property shall, as of the end of
each calendar year and to the extent required by the Internal Revenue Service,
be reported as having been earned by Neostem, whether or not such income was
disbursed during such calendar year.


(b)           Prior to closing, the Parties shall provide the Escrow Agent with
certified tax identification numbers by furnishing appropriate forms W-9 or W-8
and such other forms and documents that the Escrow Agent may request.   The
Parties understand that if such tax reporting documentation is not provided and
certified to the Escrow Agent, the Escrow Agent may be required by the Internal
Revenue Code of 1986, as amended, and the regulations promulgated thereunder, to
withhold a portion of any interest or other income earned on the investment of
the Escrow Property.


(c)           To the extent that the Escrow Agent becomes liable for the payment
of any taxes in respect of income derived from the investment of the Escrow
Property, the Escrow Agent shall satisfy such liability to the extent possible
from the Escrow Property.  The Parties, jointly and severally, shall indemnify,
defend and hold the Escrow Agent harmless from and against any tax, late
payment, interest, penalty or other cost or expense that may be assessed against
the Escrow Agent on or with respect to the Escrow Property and the investment
thereof unless such tax, late payment, interest, penalty or other expense was
directly caused by the gross negligence or willful misconduct of the Escrow
Agent.  The indemnification provided by this Section 1.4(c) is in addition to
the indemnification provided in Section 3.1 and shall survive the resignation or
removal of the Escrow Agent and the termination of this Escrow Agreement.


Section 1.5.  Termination.  Upon the disbursement of all of the Escrow Property,
including any interest and investment earnings thereon, this Escrow Agreement
shall terminate and be of no further force and effect except that the provisions
of Sections 1.4(c), 3.1 and 3.2 hereof shall survive termination.
 
 
4

--------------------------------------------------------------------------------

 
 
EXECUTION VERSION

 
ARTICLE 2
DUTIES OF THE ESCROW AGENT


Section 2.1.  Scope of Responsibility.  Notwithstanding any provision to the
contrary, the Escrow Agent is obligated only to perform the duties specifically
set forth in this Escrow Agreement, which shall be deemed purely ministerial in
nature.  Under no circumstances will the Escrow Agent be deemed to be a
fiduciary to any Party or any other person under this Escrow Agreement.  The
Escrow Agent will not be responsible or liable for the failure of any Party to
perform in accordance with this Escrow Agreement. The Escrow Agent shall neither
be responsible for, nor chargeable with, knowledge of the terms and conditions
of any other agreement, instrument, or document other than this Escrow
Agreement, whether or not an original or a copy of such agreement has been
provided to the Escrow Agent; and the Escrow Agent shall have no duty to know or
inquire as to the performance or nonperformance of any provision of any such
agreement, instrument, or document.  References in this Escrow Agreement to any
other agreement, instrument, or document are for the convenience of the Parties,
and the Escrow Agent has no duties or obligations with respect thereto.  This
Escrow Agreement sets forth all matters pertinent to the escrow contemplated
hereunder, and no additional obligations of the Escrow Agent shall be inferred
or implied from the terms of this Escrow Agreement or any other agreement.


Section 2.2.  Attorneys and Agents.  The Escrow Agent shall be entitled to rely
on and shall not be liable for any action taken or omitted to be taken by the
Escrow Agent in accordance with the advice of counsel or other professionals
retained or consulted by the Escrow Agent.  The Escrow Agent shall be reimbursed
as set forth in Section 3.1 for any and all compensation (fees, expenses and
other costs) paid and/or reimbursed to such counsel and/or professionals.  The
Escrow Agent may perform any and all of its duties through its agents,
representatives, attorneys, custodians, and/or nominees.


Section 2.3.  Reliance.  The Escrow Agent shall not be liable for any action
taken or not taken by it in accordance with the direction or consent of the
Parties or their respective agents, representatives, successors, or
assigns.  The Escrow Agent shall not be liable for acting or refraining from
acting upon any notice, request, consent, direction, requisition, certificate,
order, affidavit, letter, or other paper or document believed by it to be
genuine and correct and to have been signed or sent by the proper person or
persons, without further inquiry into the person’s or persons’
authority.  Concurrent with the execution of this Escrow Agreement, the Parties
shall deliver to the Escrow Agent authorized signers’ forms in the form of
Exhibit B-1 and Exhibit B-2 to this Escrow Agreement.


Section 2.4.  Right Not Duty Undertaken.  The permissive rights of the Escrow
Agent to do things enumerated in this Escrow Agreement shall not be construed as
duties.


Section 2.5.  No Financial Obligation.  No provision of this Escrow Agreement
shall require the Escrow Agent to risk or advance its own funds or otherwise
incur any financial liability or potential financial liability in the
performance of its duties or the exercise of its rights under this Escrow
Agreement.
 
 
5

--------------------------------------------------------------------------------

 
 
EXECUTION VERSION
 
 
ARTICLE 3
PROVISIONS CONCERNING THE ESCROW AGENT


Section 3.1.  Indemnification.  The Parties, jointly and severally, shall
indemnify, defend and hold harmless the Escrow Agent from and against any and
all loss, liability, cost, damage and expense, including, without limitation,
attorneys’ fees and expenses or other professional fees and expenses which the
Escrow Agent may suffer or incur by reason of any action, claim or proceeding
brought against the Escrow Agent, arising out of or relating in any way to this
Escrow Agreement or any transaction to which this Escrow Agreement relates,
unless such loss, liability, cost, damage or expense shall have been finally
adjudicated to have been directly caused by the willful misconduct or gross
negligence of the Escrow Agent. The provisions of this Section 3.1 shall survive
the resignation or removal of the Escrow Agent and the termination of this
Escrow Agreement.
 
Section 3.2.  Limitation of Liability.  THE ESCROW AGENT SHALL NOT BE LIABLE,
DIRECTLY OR INDIRECTLY, FOR ANY (I) DAMAGES, LOSSES OR EXPENSES ARISING OUT OF
THE SERVICES PROVIDED HEREUNDER, OTHER THAN DAMAGES, LOSSES OR EXPENSES WHICH
HAVE BEEN FINALLY ADJUDICATED TO HAVE DIRECTLY RESULTED FROM THE ESCROW AGENT’S
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, OR (II) SPECIAL, INDIRECT OR
CONSEQUENTIAL DAMAGES OR LOSSES OF ANY KIND WHATSOEVER (INCLUDING WITHOUT
LIMITATION LOST PROFITS), EVEN IF THE ESCROW AGENT HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH LOSSES OR DAMAGES AND REGARDLESS OF THE FORM OF ACTION.
 
Section 3.3.  Resignation or Removal.  The Escrow Agent may resign by furnishing
written notice of its resignation to the Parties, and the Parties may remove the
Escrow Agent by furnishing to the Escrow Agent a joint written notice of its
removal along with payment of all fees and expenses to which it is entitled
through the date of termination.  Such resignation or removal, as the case may
be, shall be effective thirty (30) days after the delivery of such notice or
upon the earlier appointment of a successor, and the Escrow Agent’s sole
responsibility thereafter shall be to safely keep the Escrow Property and to
deliver the same to a successor escrow agent as shall be appointed by the
Parties, as evidenced by a joint written notice filed with the Escrow Agent or
in accordance with a court order.  If the Parties have failed to appoint a
successor escrow agent prior to the expiration of thirty (30) days following the
delivery of such notice of resignation or removal, the Escrow Agent may petition
any court of competent jurisdiction for the appointment of a successor escrow
agent or for other appropriate relief, and any such resulting appointment shall
be binding upon the Parties.
 
 
6

--------------------------------------------------------------------------------

 
 
EXECUTION VERSION
 
 
Section 3.4.  Compensation.  The Escrow Agent shall be entitled to compensation
for its services as stated in the fee schedule attached hereto as Exhibit C,
which compensation shall be paid by Neostem. The fee agreed upon for the
services rendered hereunder is intended as full compensation for the Escrow
Agent's services as contemplated by this Escrow Agreement; provided, however,
that in the event that the conditions for the disbursement of funds under this
Escrow Agreement are not fulfilled, or the Escrow Agent renders any service not
contemplated in this Escrow Agreement, or there is any assignment of interest in
the subject matter of this Escrow Agreement, or any material modification
hereof, or if any material controversy arises hereunder, or the Escrow Agent is
made a party to any litigation pertaining to this Escrow Agreement or the
subject matter hereof, then the Escrow Agent shall be compensated, at a rate
determined in good faith by the Parties, for such extraordinary services and
reimbursed for all costs and expenses, including reasonable attorneys’ fees and
expenses, occasioned by any such delay, controversy, litigation or event.  If
any amount due to the Escrow Agent hereunder is not paid within thirty (30) days
of the date due, the Escrow Agent in its sole discretion may charge interest on
such amount up to the highest rate permitted by applicable law.   The Escrow
Agent shall have, and is hereby granted, a prior lien upon the Escrow Property
with respect to its unpaid fees, non-reimbursed expenses and unsatisfied
indemnification rights, superior to the interests of any other persons or
entities and is hereby granted the right to set off and deduct any unpaid fees,
non-reimbursed expenses and unsatisfied indemnification rights from the Escrow
Property.


Section 3.5.  Disagreements.  If any conflict, disagreement or dispute arises
between, among, or involving any of the parties hereto concerning the meaning or
validity of any provision hereunder or concerning any other matter relating to
this Escrow Agreement, or the Escrow Agent is in doubt as to the action to be
taken hereunder, the Escrow Agent may, at its option, retain the Escrow Property
until the Escrow Agent (i) receives a final non-appealable order of a court of
competent jurisdiction or a final non-appealable arbitration decision directing
delivery of the Escrow Property, (ii) receives a written agreement executed by
each of the parties involved in such disagreement or dispute directing delivery
of the Escrow Property, in which event the Escrow Agent shall be authorized to
disburse the Escrow Property in accordance with such final court order,
arbitration decision, or agreement, or (iii) files an interpleader action in any
court of competent jurisdiction, and upon the filing thereof, the Escrow Agent
shall be relieved of all liability as to the Escrow Property and shall be
entitled to recover attorneys’ fees, expenses and other costs incurred in
commencing and maintaining any such interpleader action.  The Escrow Agent shall
be entitled to act on any such agreement, court order, or arbitration decision
without further question, inquiry, or consent.


Section 3.6.  Merger or Consolidation.  Any corporation or association into
which the Escrow Agent may be converted or merged, or with which it may be
consolidated, or to which it may sell or transfer all or substantially all of
its corporate trust business and assets as a whole or substantially as a whole,
or any corporation or association resulting from any such conversion, sale,
merger, consolidation or transfer to which the Escrow Agent is a party, shall be
and become the successor escrow agent under this Escrow Agreement and shall have
and succeed to the rights, powers, duties, immunities and privileges as its
predecessor, without the execution or filing of any instrument or paper or the
performance of any further act.
 
 
7

--------------------------------------------------------------------------------

 
 
EXECUTION VERSION
 
 
Section 3.7.  Attachment of Escrow Property; Compliance with Legal Orders.  In
the event that any Escrow Property shall be attached, garnished or levied upon
by any court order, or the delivery thereof shall be stayed or enjoined by an
order of a court, or any order, judgment or decree shall be made or entered by
any court order affecting the Escrow Property, the Escrow Agent is hereby
expressly authorized, in its sole discretion, to respond as it deems appropriate
or to comply with all writs, orders or decrees so entered or issued, or which it
is advised by legal counsel of its own choosing is binding upon it, whether with
or without jurisdiction.  In the event that the Escrow Agent obeys or complies
with any such writ, order or decree it shall not be liable to any of the Parties
or to any other person, firm or corporation, should, by reason of such
compliance notwithstanding, such writ, order or decree be subsequently reversed,
modified, annulled, set aside or vacated.


Section 3.8  Force Majeure.  The Escrow Agent shall not be responsible or liable
for any failure or delay in the performance of its obligation under this Escrow
Agreement arising out of or caused, directly or indirectly, by circumstances
beyond its reasonable control, including, without limitation, acts of God;
earthquakes; fire; flood; wars; acts of terrorism; civil or military
disturbances; sabotage; epidemic; riots; interruptions, loss or malfunctions of
utilities, computer (hardware or software) or communications services;
accidents; labor disputes; acts of civil or military authority or governmental
action; it being understood that the Escrow Agent shall use commercially
reasonable efforts which are consistent with accepted practices in the banking
industry to resume performance as soon as reasonably practicable under the
circumstances.


ARTICLE 4
MISCELLANEOUS


Section 4.1.  Successors and Assigns.  This Escrow Agreement shall be binding on
and inure to the benefit of the Parties and the Escrow Agent and their
respective successors and permitted assigns. No other persons shall have any
rights under this Escrow Agreement.  No assignment of the interest of any of the
Parties shall be binding unless and until written notice of such assignment
shall be delivered to the other Party and the Escrow Agent and shall require the
prior written consent of the other Party and the Escrow Agent (such consent not
to be unreasonably withheld).


Section 4.2.  Escheat.  The Parties are aware that under applicable state law,
property which is presumed abandoned may under certain circumstances escheat to
the applicable state.  The Escrow Agent shall have no liability to the Parties,
their respective heirs, legal representatives, successors and assigns, or any
other party, should any or all of the Escrow Property escheat by operation of
law.
 
 
8

--------------------------------------------------------------------------------

 
 
EXECUTION VERSION
 
 
Section 4.3.  Notices.  All notices, requests, demands, and other communications
required under this Escrow Agreement shall be in writing, in English, and shall
be deemed to have been duly given if delivered (i) personally, (ii) by facsimile
transmission with written confirmation of receipt, (iii) by overnight delivery
with a reputable national overnight delivery service, or (iv) by mail or by
certified mail, return receipt requested, and postage prepaid.  If any notice is
mailed, it shall be deemed given five business days after the date such notice
is deposited in the United States mail.  If notice is given to a party, it shall
be given at the address for such party set forth below.  It shall be the
responsibility of the Parties to notify the Escrow Agent and the other Party in
writing of any name or address changes.  In the case of communications delivered
to the Escrow Agent, such communications shall be deemed to have been given on
the date received by the Escrow Agent.


If to the Agent:
JGB Management Inc.
400 Madison Avenue
Suite 8D
New York, New York 10017
Attention: Brett Cohen
Telephone: 212-355-5771
Facsimile: 212-253-4093


If to Neostem:


Neostem, Inc.
420 Lexington Avenue
Suite 450
New York, New York 10170
Attention: General Counsel
Telephone No.: 212-584-4180
Facsimile No.: 646-514-7787
E-mail: cvaczy@neostem.com


If to the Escrow Agent:


Wells Fargo Bank, National Association
45 Broadway, 14th Floor
New York, NY 10006
Attention: Matthew Sherman; Corporate, Municipal and Escrow Solutions
Telephone: (212) 515-1573
Facsimile: (212) 509-1716


Section 4.4.  Governing Law.  This Escrow Agreement shall be governed by and
construed in accordance with the internal laws of the State of New York.


Section 4.5.  Entire Agreement.  This Escrow Agreement sets forth the entire
agreement and understanding of the parties related to the Escrow Property.
 
 
9

--------------------------------------------------------------------------------

 
 
EXECUTION VERSION
 
 
Section 4.6.  Amendment.  This Escrow Agreement may be amended, modified,
superseded, rescinded, or canceled only by a written instrument executed by the
Parties and the Escrow Agent.


Section 4.7.  Waivers.  The failure of any party to this Escrow Agreement at any
time or times to require performance of any provision under this Escrow
Agreement shall in no manner affect the right at a later time to enforce the
same performance.  A waiver by any party to this Escrow Agreement of any such
condition or breach of any term, covenant, representation, or warranty contained
in this Escrow Agreement, in any one or more instances, shall neither be
construed as a further or continuing waiver of any such condition or breach nor
a waiver of any other condition or breach of any other term, covenant,
representation, or warranty contained in this Escrow Agreement.


Section 4.8.  Headings.  Section headings of this Escrow Agreement have been
inserted for convenience of reference only and shall in no way restrict or
otherwise modify any of the terms or provisions of this Escrow Agreement.


Section 4.9.  Counterparts.  This Escrow Agreement may be executed in one or
more counterparts, each of which when executed shall be deemed to be an
original, and such counterparts shall together constitute one and the same
instrument.


[The remainder of this page left intentionally blank.]
 
 
10

--------------------------------------------------------------------------------

 
 
EXECUTION VERSION
 
 
IN WITNESS WHEREOF, this Escrow Agreement has been duly executed as of the date
first written above.



 
NEOSTEM INC.
     
By:
         
Name:
         
Title:
       
JGB MANAGEMENT INC., as Agent for the Purchasers
     
By:
         
Name:
         
Title:
       
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Escrow Agent
     
By:
         
Name:
         
Title:
 

 
 
S-1

--------------------------------------------------------------------------------

 
 
EXECUTION VERSION
 
EXHIBIT A


Agency and Custody Account Direction
For Cash Balances
Wells Fargo Money Market Deposit Accounts


Direction to use the following Wells Fargo Money Market Deposit Accounts for
Cash Balances for the escrow account or accounts (the “Account”) established
under the Escrow Agreement to which this Exhibit A is attached.


You are hereby directed to deposit, as indicated below, or as we shall direct
further in writing from time to time, all cash in the Account in the following
money market deposit account of Wells Fargo Bank, National Association:


Wells Fargo Money Market Deposit Account (MMDA)


We understand that amounts on deposit in the MMDA are insured, subject to the
applicable rules and regulations of the Federal Deposit Insurance Corporation
(FDIC), in the basic FDIC insurance amount of $100,000 per depositor, per
insured bank. This includes principal and accrued interest up to a total of
$100,000.  Note:  On May 20, 2009, FDIC deposit insurance temporarily increased
from $100,000 to $250,000 per depositor through December 31, 2013.


We acknowledge that we have full power to direct investments of the Account.


We understand that we may change this direction at any time and that it shall
continue in effect until revoked or modified by us by joint written notice to
you.



       
Authorized Representative
 
Authorized Representative
 
Neostem Inc.
 
JGB Management Inc, as Agent
                 
Date
  
Date
 

 
 
 

--------------------------------------------------------------------------------

 
 
EXECUTION VERSION
 
 
EXHIBIT B-1


Certificate as to Authorized Signatures
 
The specimen signatures shown below are the specimen signatures of the
individuals who have been designated as authorized representatives of Neostem
Inc. and are authorized to initiate and approve transactions of all types for
the escrow account or accounts established under the Escrow Agreement to which
this Exhibit B-1 is attached, on behalf of Neostem Inc.


Name / Title
 
Specimen Signature
           
Name
 
Signature
           
Title
               
Name
 
Signature
           
Title
               
Name
 
Signature
           
Title
               
Name
 
Signature
           
Title
  
 

 
 
 

--------------------------------------------------------------------------------

 
 
EXECUTION VERSION
 
 
EXHIBIT B-2


Certificate as to Authorized Signatures
 
The specimen signatures shown below are the specimen signatures of the
individuals who have been designated as authorized representatives of the Agent
and are authorized to initiate and approve transactions of all types for the
escrow account or accounts established under the Escrow Agreement to which this
Exhibit B-2 is attached, on behalf of the Agent.


Name / Title
 
Specimen Signature
           
Name
 
Signature
           
Title
               
Name
 
Signature
           
Title
               
Name
 
Signature
           
Title
               
Name
 
Signature
           
Title
  
 

 
 
 

--------------------------------------------------------------------------------

 
 
EXECUTION VERSION
 
EXHIBIT C


FEES OF ESCROW AGENT
 
 
 

--------------------------------------------------------------------------------

 